PER CURIAM.
Upon consideration of the report of the Supreme Court Committee on Standard Jury Instructions, the following recommended revisions are hereby approved by the Court and the Committee and The Florida Bar are hereby authorized to publish and distribute such revisions:
1.2 To revise the committee’s recommendation concerning curative charges appropriate during the trial.
2.4 To revise the committees’ recommendation concerning the use of the charge on multiple claims, numerous parties or consolidated claims.
3.2e To delete a charge on the guest statute.
3.2, page’ 8 To delete a reference to “gross negligence” as previously used in application of the guest statute.
3.5 To recommend an integrated charge on claim and counterclaim in comparative negligence cases (pp. 1, la and lb) and to substitute a new title for conventional charges on claim or counterclaim (p. lc).
3.8 To recommend appropriate charges in respect to comparative negligence.
5.2 To delete a charge on last clear chance.
6.1, 6.2, 6.3, 6.4, 6.5, 6.6 To revise charges on damages in personal injury and property damage cases consistently with the doctrine of comparative negligence and to recommend appropriate instructions in wrongful death cases.
6.7, 618 To delete obsolete charges.
6.9 To revise the charge on mortality tables.
The Supreme Court Committee on Standard Jury Instructions is hereby continued for a further period for the purpose of reviewing errors and inaccuracies and recommending to the Court revisions that experience may prove beneficial.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEICLE, JJ„ concur.